Per curiam.
The State Bar of Georgia filed a complaint against Pekor alleging that he had been convicted of crimes involving moral turpitude, and sought his disbarment.
The record reflects that in June of 1985, Pekor pleaded guilty to eleven counts of violation of the Georgia Controlled Substances Act, in obtaining controlled substances by misrepresentation, fraud, forgery, deception or subterfuge. A sentence of probation was imposed upon his plea of guilty.
Pekor filed a petition for voluntary discipline, and sought a suspension, with readmission conditioned upon receiving appropriate treatment. The Special Master agreed, and recommended suspension for a period of one year, with conditions, and the State Disciplinary Board adopted that as its recommendation.
In 1977, Pekor was convicted of another crime involving moral turpitude, and was suspended from the practice of law for a period of two years by this court. See In the Matter of Pekor, 244 Ga. 481 (260 SE2d 908) (1979).
The Special Master found that Pekor has a history of alcohol addiction dating back to 1975, and that he was required to obtain counseling for alcoholism as a condition of his probated sentence in 1977. His present probated sentence of eleven years requires that he undergo evaluation and, if necessary, complete a program of treatment for alcoholism.
In light of Pekor’s history and the court’s requirements for treatment, we view the appropriate sanction to be a minimum two-year suspension — and thereafter until such time as Pekor demonstrates to the Board’s entire satisfaction that he has completed successfully an appropriate treatment program. Such suspension is ordered.

All the Justices concur, except Gregory, J., not participating.

Joseph Szczecko, for Pekor.